DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szprengiel (US 20120266542 A1).
Regarding claim 1, Szprengiel teaches a panel (11), comprising: a latch (fig. 2), comprising: a wheel (23); a housing (15) engaged with the wheel, the housing and wheel to move together along a side of the panel (figs. 1-3); and a bias member (16) to bias the wheel and housing against the direction of movement of the housing and wheel, the bias member to exert a reactive force against the panel (figs. 2-3).
Regarding claim 2, Szprengiel teaches the panel of claim 1, further comprising a hinge (para. 0019), wherein the latch is to move with the panel about the hinge (fig. 1).
Regarding claim 3, Szprengiel teaches the panel of claim 2, wherein the wheel and the housing are to move together along an axis of rotation of the hinge (fig. 1).
Regarding claim 4, Szprengiel teaches the panel of claim 3, wherein the wheel (23) and the housing (15) are to resistively move together against the bias member (fig. 4).
Regarding claim 5, Szprengiel teaches the panel of claim 4, wherein the bias member (16) is to resist the movement of the wheel and the housing together so as to apply a lifting force against the panel (figs. 2-3).
Regarding claim 6, Szprengiel teaches the latch of claim 4, wherein the housing (15) further includes a retaining hook (20) to engage (engages through 23) with a retention edge (12) of the panel, the retaining hook to allow movement of the housing along the axis of rotation of the hinge (fig. 1).
Regarding claim 7, Szprengiel teaches a door, comprising: a hinge (para. 0019) disposed on a first side of the door (right side of figure 1); and a latch (fig. 2) disposed on a second side of the door (left side of figure 1), the latch to move with the door about the hinge and comprising: a movable housing (15) to move laterally to a closing direction of the door; a wheel (23) attached to the housing and to move with the housing; and a bias member (16) to bias the wheel and housing in a direction laterally to the closing direction of the door.
Regarding claim 8, Szprengiel teaches the door of claim 7, wherein the first side of the door and the second side of the door are opposite to one another (fig. 1; the sides of the door are being interpreted as the entire half of the door on the right and left sides of the door).
Regarding claim 9. The door of claim 7, wherein the latch further comprises a guide pin (20) to engage with an alignment orifice (12) of a chassis (13).
Regarding claim 10, Szprengiel teaches the door of claim 9, wherein the wheel (23) is to engage with the chassis (engages through 12) to move the latch such that the guide pin (20) moves from an unaligned position (hits 12) to an aligned position (rolls over 12) with the alignment orifice.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi (US 20080025001 A1) In view of Szprengiel (US 20120266542 A1).
Regarding claim 11, Igarashi teaches an imaging device, comprising: a door (40) having a hinge (50) disposed on a first side to engage the door with a chassis of the imaging device, the door to move about the hinge along a closing direction to close against a side of the chassis (fig. 3); a latch (61) disposed on a second side of the door and to move with the door.  
Igarashi Does not explicitly teach comprising: a movable housing; a wheel attached to the housing, the wheel and the housing to move together laterally to the closing direction of the door; and a bias member to resist the movement of the wheel and housing laterally to the closing direction.
Szprengiel teaches a door comprising a movable housing (15); a wheel (23) attached to the housing, the wheel and the housing to move together laterally to the closing direction of the door; and a bias member (16) to resist the movement of the wheel and housing laterally to the closing direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the latch of Igarashi for the latch of Szprengiel.  Substituting the two latches provides a lathing method which reduces friction between surfaces by rotation of the wheel during the closing process as identified by Szprengiel (para. 0015).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art
Regarding claim 12, Igarashi in view of Szprengiel teaches the imaging device of claim 11, Szprengiel further teaches wherein the chassis (13) comprises a detent (12) to receive the wheel of the latch if the door closes against the chassis.
Regarding claim 13, Igarashi in view of Szprengiel teaches the imaging device of claim 12, Szprengiel further teaches wherein an edge of the detent (12) is to move the wheel and housing laterally to the closing direction against the resistance of the bias member if the wheel comes into contact with the edge of the detent throughout the travel of the door along the closing direction (figs. 2-3).
Regarding claim 14, Igarashi in view of Szprengiel teaches the imaging device of claim 13, Szprengiel further teaches wherein the wheel (23) is to cause the bias member to exert a lifting force against the door if the wheel engages with the edge of the detent (figs. 2-3).
Regarding claim 15, Igarashi in view of Szprengiel teaches the imaging device of claim 14, Szprengiel further teaches the wheel (23) is to engage with the edge of the detent in a rolling manner to be received by the detent (figs. 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675